Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 1 of
                                       14




                        Exhibit Z
 Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 2 of
                                        14

                                            Shift Supervisor Daily Log/Post Assignments
                                                                       AURORA DETENTION CENTER



  Date: Wednesday June 17, 2015                                        Shift: 1st 2245-0715                                     Lt. Evans
  Facility Count Beginning: 493                                        Facility Count End: 493                                  ICE: 421                       USMS: 72

  Master Control           Hill                             Visitation                     NIA                                   USMS
  Master Control          NIA                                Library Officer (5 day)       NIA                                   Housing Unit Ct                  NIA
  Housing Unit Al         NIA                                Utility Rover Officer         Schmitt                               Housing Unit C2                  Fryer
  Housing Unit A2          Broussard -PT                     Utility Rover Officer         Meany                                 Housing Unit CJ                  NIA
  Housing Unit AJ         NIA                                Warehouse/Sallyport           NIA                                   Housing Unit C4                  Simmons
  Housing Unit A4          Fleming/Huerta                    Lobby Officer                 NIA                                   Escort Office1·                  NIA
  Housing Unit Bl         NIA                               Armory Officer                 NIA                                  Visitation Officer                NIA
  Housing Unit B2          Blatnik/Hoskins                   Perimeter Officer             McCray
  Housing Unit BJ          Lynch                             Perimeter Officer             Johnson
  Housing Unit B4          Gerstein                          Intake Officer                Romero
  Housing Unit D          Weese                              Intake Officer                NIA
  Medical Officer          Schumacher-PT                     Lead Class. Officer           NIA
  Segregation El           Perry                             Classification Officer        NIA
  Segregation E2           Lamb                              Court Officer                 NIA
  Lam1dry Officer         NIA                                Comi Officer                  NIA
  Recreation              NIA                                Court Officer                 NIA
  Recreation              NIA                                Comi Officer                  NIA
  Transport                Garcia/Fillippov

  Other Posts, i.e. Suicide           Good=Wax Crew/Key Count/Short=Ramadan@0300
  Watch, Janitorial
  First Responders                    Schmitt/Meanv/Blatnik/Gerstein/Broussarcl/Huerta
  Camera Operators                    Romero/Weese
  Call-Offs                           Harris/Beau man/Funk/Dejager/Pagan
  Training                            Fire arms = Reed,

  Sick Call Completed:                                                      ___X_YES                         NO

  Shake-dmvn Search(es) completed:                                             X ... YES                     NO

  All Post Logs reviewed and Signed:                                        __
                                                                             X_YES                           NO

  Institution Cleanliness: Satisfactory.

  Number of Incidents: On 6117115, at approximately 23:00 hours, a code blue was called in A-4, by DIO Fleming. Upon the anival of the medical staff and l st
  responders. A detainee later identified as ,!              -·- Redacted - PII ·-·-·-·-·-·-·-·-·-· i was complaining of chest pains. He was attended to by medical and a standown of
  the code blue was called byme. Detainee l_R:.~?-~~~~.:P..I_IJwas taken to medical and examined. At approximately 00:30 6118115, detainee[i~~~~"!~~~~~~Jwas placed back in his
  dorm without incident.

  On 6118115. At approximately,06:00 detainee, :_ ____________ !_'t~<!.•J!•9.:.f!l. ____________ jB-4-205-4, was placed in Seg/Smu pending an investigation mies violation #306, refusing
  to clean assigned living area.

  Comments: Ramadan ,was held from 03:15-0500 inB-1/A/ldorms


  Shift Supervisor Signature and Date




  11/14


CONFIDENTIAL                                                                                                                                            GEO_MEN 00057697
 Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 3 of
                                        14
                                                                                                                                                                                       1
   THE GEO GROUP, INC.
   AURORA/I.C.EPROCESSING CENTER

                        SUPERVISOR SUPPLEMENTAL REPORT                                                                                     CASE NUMBER
 c·--+----.1

   Supervisor's Name: ( Print)                                  Time                   Date                            Duty Assignment
   James Gerste1n                                            0700               08/31/2014                             Lieutenant
                                                                                                                                                                       -··
   Supervisor's Action(s) and Summary:

  .Q.!1__ §/J.UiQH_.~tQZQ.9_hQllrn,J2~tc1inf!:)_s_L ______Redac.ted._~.-P.LL ___ .LL~~~~~~~~~~Jiedac.te~.-=.-~~-~----·-·-·-·_j [~:.;~:~~:~,]
  :                                      Redacted - PII                                                                                i and riie.dacte.cf':·pf1-·-:
  ~--·-·-·-·-·-·-·-·-·-·-·-·-·-:                              ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-··     '·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-··
  1Redacted - PII fwere'jjfa:C-e,fiiito'segregatloii-d,ie'-fo'refusing an order to clean housing unit A-1 on assigned
  day. Detrunees have completed a pre-segregation evaluation by medical staff, and were placed into the
  Special Housing Unit.



  Recommendation(s):




  Force Used:
  DYES                     [2JNO                    Explain:


  Restraints Used:
  [g]YES                   ONO                      Type Used:Mechanical                               Time Applied:0705                                  Time
  Removed:0715


  Justification:Being escorted from A-1 housing unit to Segregation Housing Unit after being cleared by
  Medical.




CONFIDENTIAL                                                                                                                                                GEO_MEN 00047810
Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 4 of
                                       14




           INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES
         DetaineeName:\--R;-d;cted - PII                        i_!_A-Number~                -~~~-~~~~~-~-~~;L
         ID#:   \()1 -~ :_           Nati~~;;----~~-~--·                                    ;-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·'
         Date & Time of Incident:    ~ff 'bt~ Qd:X?                      Housing Assignment:                      L
         Incident Location:   t! \ \er{                         Work Assignment:                  iJ/A
         Classification Level: _ ____,,,k\:__.____ _ _ __

         PROHIBITED ACTS:


         ~:~~=~-~"'®
         3. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Code;
         4.
                                                            · ,t
                                                    Code: - - -
                                                                                                     ~~~




         Staff Witnesses? ~ N                        Evidence Attached? Y                   8,}         NIA

         Supporting Reports: Y

          ~~
         Name of Reporting Officer
                                    {w   NIA


                                           Date
                                               ~.Tu~mcv
                                                 d Time

         Reviewed for accuracy prior to investigation by:       l;J,,.
                                                                                S·
                                                                                  ~e
                                                                                "'·
                                                                         /G;,.,,.1 l,..,Y

                                                            '1$111i
                                                            8

                                                            Date and Time
                                                                                      -<! 07<./J

         Classification Level Change? Y        N

         Level change from _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ __

        Rev; 11/13



                                                                                                                       GEO_MEN 00047812
CONFIDENTIAL
          Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 5 of
                                                 14
    ,./
/

                     INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES
                   Detainee Name:\ Redacted • Pl I \                             A-Number:                      -1L
                                                                                                 IRe-~~~;~~-:-~ 1
                   ID#: \C,J-fa L_----------~ation~~-: --- ~ (Q                                  ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-


                   Date & Time of Incident:    ~.J-;s\ 11J)µ      <MCt2          Housing Assignment:                      A\
                   Incident Location:   }\\     \oJ                       Work Assignment:            AJ /A
                   Classification Level: __{V\___..,,_t\......_ _ _ __

                   PROHIBITED ACTS:


                   ~: lzj ~             ~ ~o~ 4~
                   3. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Code:
                                                                                                        g:;::iciJ            ·· i
                   4.                                           Code:                                                           '·




                   Staff Witnesses?   WN                         Evidence Attached? Y            @         NIA

                   Supporting Reports: Y      €,)   NIA

                          ~-~~ol\____ fl ..... .J- t.>\,1tJL4 Oln
                   -=\7:........                                                           ~//
                   Name ofRei,Jrting Officer          D ~Time                            Si~·

                   Reviewed for accuracy prior to investigation by:        l1
                                                                      Supervisor
                                                                                   <.   I ~91--
                                                                                           1
                                                                                                  r- ·
                                                                           '{ b f I! if     fi       ()r]      't    r--
                                                                      Date and Time


                   Classification Level Change? Y         N

                   Level change from _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ __




                                                                                                                         GEO_MEN 00047813
          CONFIDENTIAL
         Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 6 of
                                                14
     /
 /
/.


                           INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES
                      Detainee   Namr-·R"e"cia cte d - P11 .\ A~NumberJ;:~::;:~--~·;;~·-1
                                        i·-·-·-·-·-·v-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·...;----            t.-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·r-

                      JD#:   [f\-5                             Nationality: ......;{).,c..:,._..::t)~..\t...ii,,xJ~oc..___ _ _ _ __

                      Date & Time oflncident: (\                     ed- "Y.\l'.U\t!                      Clta)               Housing Assigrunent:           --111_
                      Incident Location:            j\.\ \OJ                                                    Work Assignment: _}J
                                                                                                                                   ______
                                                                                                                                      /               A
                                                                                                                                                      ___
                      Classification Level: __._N\__.._.,_,-"'-'t\,._...- - - - - -

                  PROHIBITED ACTS:

                      1.   ~           \,       Qtl[\ ~ - ~~~·-=o,.w."""""~------Code:3£.k
                  2. ~tQJ.-"A\         1i, ~ c5scec ocd4<                                                                                        Code: 301
                  3.                                                                                                                             Code:   ' t
                  4.                                                                                                                             Code: - - -




                  Staff Witnesses? Q;7 N                                                           Evidence Attached? Y                    €)       NIA

                  Supporting Reports: Y                    {E)         NIA


                      ~ ~ (rting
                  Name otR
                            \ Officer                                            ~ 6': 'Zti ,2{)\I\ 01W ~
                                                                               Dat and Time                                         Sign
                                                                                                                                    -
                  Reviewed for accuracy prior to investigation by:                                          l)i: {~ 4 k-1
                                                                                                           Supervis~J
                                                                                      .                       3£1,                1'1 ~ O)(.t'-C
                                                                                                           Date and' Time


                  Classification Level Change? \'                               N
                  Level change from _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ __
                  '
                  Rev. 11/13




                                                                                                                                                                GEO_MEN 00047814
         CONFIDENTIAL
     Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 7 of
                                            14

./
                INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES
                                                     - - - - -j                              - - - - - - - - - - - - -   I




              Detainee Name:\ Redacted - PII                  \               A-Number: j Redacted - PII \
              ID#: l6l -l\: 1     Nationality:                fJ\ei.i(1)                C.-.--------------------


              Date & Time of Incident:   ~+ 3\ \".Wli\               CJ,@    Housing Assignment:            J±l_
              Incident Location:   A\ - \t)J .                         Work Assignment:     }J /fJ
              Classification Level:~-\-\-_ _ _ _ __

              PROHIBITED ACTS:


              ~: ~\~~(l~
             3. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Code:   5
                                                                                              ~:~
             4.                                         Code: _ _




             Staff Witnesses? {x) N                               Evidence Attached? Y    ~       NIA

             Supporting Reports: Y    ®     NIA


              ~f~g Officer                     Dat
                                                  ¥               'a,?otL\ c ·w
                                                              d Time           e
                                                                                 ~
             Reviewed for accuracy prior to investigation by:        sff/;~c.;;;:.., '(            1
                                                                                                        _

                                                                     Date and Time


             Classification Level Change? Y      N

             Level change from _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ __

             Reva 11/13



                                                                                                                   GEO_MEN 00047815
     CONFIDENTIAL
    Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 8 of
                                           14

/
                INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES
             Detainee    Name:1-·-·R·e-ct"a   cte d - PII         LA-Number:            1-·;~~-:~;:~-·:·-~;~·-L
            ID#:    \01-'.2) :.           Nationality:   --~°'                          '-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·
            Date & Time of Incident    ~mth\ ,1'iY::\      04X,          Housing Assignment:                  A\ ·
            Incident Location:    (\\ -   \(n                    Work Assigmnent:           AJ /{J.
            Classification Level: _ _ _l\..,,_______

            PROHIBITED ACTS:


            ;: ~ \~~?CH~<$,
            3._____________________    Code;
                                                                                               g~:: t1;.t
            4
                ·--------------------- Code: ---




            Staff Witnesses? Q:) .N                       Evidence Attached? Y          @         NIA

            Supporting Reports: Y     @)      NIA

             y~{\
            Nameof ~rting Officer                   ~J-'tAaulQ ObJ
                                                 Dat andTime
                                                                               ~
                                                                               -·
            Reviewed for accuracy prior to investigation by:     L>,. (~t I if'
                                                                               1
                                                               T[}7  1    IV
                                                               Date andTime
                                                                                    ~   0'7 y 1--



            Classification Level Change? Y        N

            Level change from _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ __

            Rev. 11/13



                                                                                                                   GEO_MEN 00047816
    CONFIDENTIAL
Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 9 of
                                       14




              INCIDENT OF PROHIBITED ACTS_AN.D. NOTICE OF CHARGES
         DetameeNrune:      r·---R~-dacted - PII \
                            !                                                          ~
                                                                                            A~Number:           1-·;:-~:~;~~--~-;·1-;1
                                                                                                               """t.-·-·-·-·-·-·-·-·-·-·-·-·-·-·}--

         ID#:   \t>"'\ 'L
                     4
                            :.-·-·-·-·-·-·-·-·-·--N~tionaHty: ______.__. .~:___..:1oe1·-·-~·~-fr..i...·-·;'
                                                                          ;                                ---·-·_-·-·_-·'- - - - - - - - -



         Date & Time of Incident:          ¥1,\ ._1'2\U. tfd1:2                            Housing Assignment:                    _AL
         Incident Location:      AJ . . tC11                        .             Work Assignment:                  /J /A
         Classification Level: _ __,__M__,_,l\-"-',_ _ _ __

         PROHIBITED ACTS:


         ~:~\~=~~~Gr&                                 ~~:~' ;.
         3. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Code:
         4.                                                                                                          Code:                     ,,




         ~=:.~·~
         Description oflncident:      f-· Redacted - PII                      \   bXl:1    oo     1:V'er cl£ru\ °:? \:1f
                                                                                                    "'J.\fttt         ~ a<t\oc



         Staff Witnesses?{!) N                                        Evidence Attached? Y                   @          NIA

        SupportingReports: Y@ NIA                                                                      ~
         Y. ~
            eorting
        Name of                 Officer
                                                       ~.w11 ~w
                                                      Daand.Tini;                                  Si~

        Reviewed for accuracy prior to investigation by:                           tS; lLN'f AJ
                                                                                          1
                                                                            SuP,el}j~or /
                                                                                  oa/.111 1r € ~--?<tr
                                                                            Date and Time


        Classification Level Change? Y                 N

        Level change from _ _ _ _ _ _ _ _ _ _ t o - - - - - - - - - -

        Rev. 11/13



                                                                                                                                      GEO_MEN 00047817
CONFIDENTIAL
  Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 10
                                       of 14

                                      ()
           INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES

         Detc1inee Nc1me      ./11 c.t..C c, ~ V7 ___ Ul""t.g__r _______ A-Nurnbc, 9 7 ~ 3o 3L7
         1D ii :Af :;J. S 7 _:!__ _      N zit i (l 11 ~di t \   ___   Tc[j ,·----------------···------- .·- -------
          Date & Time of lncident 7           µ..1 /e;i_1___Q_ C._!f S-                Housing Assignment ---~----

          Inciclent Loc,rticm   :O~r,...,&~ 2- ____________                    Work Assignrne11t:    s~~lo__!?__~
          C: k1ssi li u, ti o 11 L c ve I· _________________________ _



                                                                                             Code 3 c:l b
                                                                                             Cocle :3es; Z
                                                                                      ------ Code: ---
                                                                                             Code: - - -




          Staff Witness~ N                                                Evidence Attached? Y        N    N/A

          Supporting Repo11s: Y          N        NIA


          Name of Reporting Officer                      Date and Time                        Signat1ire

          Reviewed for accuracy prior to investigation
                                                                             Superviso
                                                                             en_-      -_a_tj _____ ole__'-}S _______ _
                                                                             Date ,rnd Time



           Classification Level Change'l Y                 N

           Level change from                                                     to
                                                                                      -----------
           Rev: 1/04




                                                                                                                          GEO-MEN 00065434
Confidential
  Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 11
                                       of 14

                                                      6                                                               0
                                         to the detainee on
                                                                      ------(-Da-te-)- - - - - -                                                                      Q
               ~iiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiimiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiaaiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiill~
                                                                                                                                                            ?\.....

                  IV.         Findings:                                                                                                                   V
                             ~ - The Act was Committed as Charged
                                v
                                b. The Following Act was Committed: ='~ce--=0__,_,_~.J-.---,,...'-~'3'-._____
                             _ _c. No Prohibited Act was Committed                                             JO
                                                                                          7 ,1- .;)c:23dr.z;}o/9-ec{
                  V.




                  VI.




                  VII.




                                                                                                                                7
                                                                                                               Dat6


                  Hearing Board Member

                           uIA
                  Heari~ Board Member                                                                          Date


                  VIII.      Review and Concur:      r\)                          ,J\
                             A. Concur with findings:-~-..---------
                             B. Proceedings terminated~\
                             C. Discipline Imposed: _ _ _ _ _ __



                  Facility Administrator's Signature:':...f--w<1~'Y.d-=---i~-=----Date/Time: ~ .~O                                                 .O'J
                  Copy delivered to detainee by:                                                                    ),    on         .5)?)1 [OCf
                                                                   -~0~~;-;;;:;1ruiicir,""'-'-'-'"'-'-                                    (Date)




                                                       0                                                                 O·
                                                                                                                                                             GEO-MEN 00065393
Confidential
    Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 12
                                         of 14



                     INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES

               Detainee Name: Adame-Villalobos, D.                          A-Number: 206528359

               ID#    lJ!N.Aktt                      Nationality: Mexico

                Date & Time oflncident: 08/03/14@1125                                 Housing Assignment: A3-105

               Incident Location: Dayroom A3                                 Work Assignment: NIA

                Classification Level: Medium High


               PROHIBITED ACTS:

                 1. Insolance towards staff                               Code:                                                     308
                 2. Failure to clean assigned living area                 Code:                                                     306
                 3. - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                          Code:
                 4.                                                       Code:

               Description of Incident:
               On the above date and time Detainee Adame-Villalobos. Diego was assigned to spray off the tables windows and
               telephones for the day. Detainee Adame told me ·'Fuck you guys you can't make me clean'". Detainee Adame did not clean
               his assigned living unit as instructed. Lt. Knight arrived and had Detainee Adame taken to the segregation unit via medical.




               Staff Witnesses@              N                                           Evidence Attached?            Y@ NIA
               Supporting Reports? Y              ©       NIA

               DO O'Donnell                                    080314@1125
               Name of Reporting Officer                       Date and Time             Signature                   9 · 3 · J 'f


               Reviewed for accuracy prior to investigation by:                            Ut, vvt.. ,~, L-,r
                                                                                         Supervisor         t;:::\    J
                                                                                           '2/1 /t '1 '-"""
                                                                                         DJ!;and Time
                                                                                                                     IJ 27


               Classification Level Change? Y                 N

               Level change from                                                    to
                                                                                         ------------
               Rev.11/13


               "-.


Confidential                                                                                                                        GEO-MEN 00065211
   Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 13
                                        of 14
                                          0                                        0
               INCIDENT OF PROHIBITED ACTS AND NOTICE OF CHARGES

                                                              A-Number:      ~oo S'b 2.0 19,

                                       Nationality: __,_N...,._._\-=c:_=0-
                                                                       _ _ _ _ _ _ _ _ _ _ _ __

       Date&Timeofincident:      Cf--i{o-\\       dd50~,rs       Housing Assignment:             b-~ -J.O'-\
       Incident Location:   ___,B=---'o-""'-------- Work Assignment:                   t-J { A-
       Classification Level:
                             ----------
       PROHIBITED ACTS:

           1.   2e~S,i(]F
                     to o\?e(,I o.  or6-'bro£~uw--s     Code:                                         -:,o-=t-
           2. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Code: _ __
           3.                                                                           Code: - - -
           4.                                                                           Code:
                ---------------------                                                            ---




        StaffWitnesses:   {J')   N                                Evidence Attached: Y


        Suj}o.rting ~eport. s: .&) N      NIA

         Dar~
        Name of Reporting Officer

        Reviewed for accuracy prior to investigation by:
                                                            Supervisor
                                                              9//4///
                                                            Date and Time


        Classification Level ChaI).~Level change from_/_· _ __                          to.,,>   ~
                                     '::______J



                                                                    If   \
                                                                              I




                                                                    . ~ - 9\;,c\,
                                                                                  _/              .



Confidential                                                                                                     GEO-MEN 00065032
   Case 1:14-cv-02887-JLK-MEH Document 262-12 Filed 04/29/20 USDC Colorado Page 14
                                        of 14
                                                           0                                                 0
       THE GEO (iROUP, INC.
       AURORA/l.C.E.PROCESSlNG CENTER


                              SU\PERV!SOR SUPPLKtVlENTAL REPORT                                                    CASE NUMBER
                                                                                                                   I   Safety      I

                                                 ------=---_~_J-__-ri-m=r-e
            perviso-1·-,,-_r-,1~;-rn-r--T-Pr-in1-)                     -1 ·           -D-a-te-,-   --~-D--u·t_y_,_l\_s_si_g._run_e_n_t______~
           hester Evans                              ·      i '22:'.'l,?,   7/16/11                     Watch Commander
      ~                                  --------- _L___ -
          Supcrvis:::;r':; A.c1.ior(s) and Summary:

          On the above date and approximate time, I called to B-3 by Dorm Officer Barahona. Upon my arrival, 0/0
          Baraho;na w,,:,; st u .f nv ,.1"il:h s C:·~ air,<:\:'. lctc~ ide;itified ar: (2GOS82618( Madird-Ulloa, Jose. D/0 Barahona
          stated he asked (200582618) to clean bu he refused,, and said to him "fuck you" lam not cleaning, so take me
          to the hole. I asked (2005826] 8) why he did't want to clea. He said that he didn't really want to clean. At this
          time (200582618) vms handcuffed (hands behind his back) and escorted to medical by D/0 Casados. He was
          examined hy .nc~dic,tl and placed in S;;g1Smu pending aad investigation for rule violation. EOR.



          Reconnn,cndatior,(s'1:

          Investigation



          Force U'.·'.fd:
          DYES                                           Explai;::


          Restrc1ir(:>, L :':e,:i:
          [gjYES                [JNO                     ·rypr l. fsed:Handcufls Time Appl.ied:22:33                   Time Removed:23;15


          Justification: Safety/Se,;:urity




          Signatur.::                                                                                         Date:




                                                                                                                                    GEO-MEN 00065033
Confidential
